UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7718



ABDUL-AZIZ RASHID MUHAMMAD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:04-cv-00252)


Submitted:   May 9, 2007                      Decided:   June 4, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Abdul-Aziz Rashid Muhammad appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing for failure to state a claim.           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Muhammad, No. 1:04-cv-00252-IMK-JSK (N.D. W. Va. Aug. 25, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -